Case 2:20-cv-07179-DSF-JC Document 21 Filed 11/17/20 Page 1 of 1 Page ID #:85




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 RAMON MCNEAL                          CASE NO.
                                       2:20−cv−07179−DSF−JC
              Plaintiff(s),
       v.                              Order to Show Cause re
 THOMAS INCHO HWANG, et al.            Dismissal for Lack of
                                       Prosecution
             Defendant(s).




       Default has been entered by the Clerk as to the remaining defendants. No
    motion for default judgment has been filed. Plaintiff is ordered to file a
    motion for default judgment on or before 12/18/20. Failure to file a default
    judgment motion by that date may result in sanctions, including dismissal for
    failure to prosecute.

      IT IS SO ORDERED.

 Date: November 17, 2020                    /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
